Ludeling, C. J.
This suit is to recover the amounts of a note and an account alleged to be due by the defendant.
The defence relied upon is the prescription of five 'years against the note and three years against the account.
The evidence shows that the course of prescription against the note was interrupted by the acknowledgment of the debt, before its prescription. It also appears from the evidence that the account was rendered to defendant and that he never objected to its incorrectness until after the institution of this suit. It is an account stated oompte arrété, and the prescription of three years does not apply to such an aocount. 20 An. 119. See 19 An. 185 ; 4 La. 544; 14 La. 34; 3 Rob. 362; 12 Rob. 544; 4 An. 197, Freeman v. Howell.
It is therefore ordered and adjudged that the judgment of the lower court be annulled; and that there be j udgment in favor of the plaintiff and against the defendant, for the sum of three thousand five hundred and four dollars and forty-two cents, with eight per cent, per annum from the sixteenth of March, 1861, with recognition of mortgage on the property described in the act.of mortgage; and for the further sum of one thousand six hundred and seventeen dollars and thirty-eight cents, with five per cent, per annum from the sixteenth of May, 1861, till paid, and costs of both courts.